COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                §
 GUILLERMO RIVERA,                                              No. 08-11-00287-CV
                                                §
                   Appellant,                                       Appeal from
                                                §
 v.                                                              65th District Court
                                                §
 MARIA E. HERNANDEZ,                                          of El Paso County, Texas
                                                §
                   Appellee.                                    (TC # 2009CM2794)
                                                §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for

further proceedings, in accordance with this Court=s opinion. We further order that Appellant

recover from Appellee all costs of this appeal, for which let execution issue, and this decision be

certified below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF JANUARY, 2014.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.